DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 11/17/2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2 and 4-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nitta (2017/0210501).

	With respect to claim 1, Nitta teaches in Fig 1 and 2 a roll (30, capable of being) for a web fed press (as the web fed press is not part of the claimed combination but rather how the roll is intended to be used, thereby reading as an intended use limitation) of a converting processing line (i.e. a label printer seen in Fig. 6), the roll (30) comprising a cylindrical body (23) having an outer diameter surface (24) adapted and configured to bear against a web (1) directed through the converting processing line (label printer, Fig. 6), the outer diameter surface (24) having a coating [0043] adapted and configured to repel adhesive and ink (i.e. as Nitta discloses layer 24 as having non-stick properties [0013] [0056]), the outer diameter surface (24) having region with a plurality of circumferential grooves (33, as seen in Fig. 2) and adjacent circumferential lands (34, as seen in Fig. 2), the circumferential grooves (33) having an arcuate shape (for example a U-letter shape [0070]) and the circumferential lands (34) having an arcuate shape with a radius (as seen in Fig. 2, where the edges of the lands 34 are rounded with a radius).
Nitta teaches the grooves and flats having similar claimed radii in [0071-0074] but remains silent with the specific radius being between about 0.003 inches and about 0.007 inches after coating, and the circumferential lands with a radius of between about 0.003 inches and about 0.007 inches after coating.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the grooves and flats have a radius being between about 0.003 inches and about 0.007 inches after coating, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Such a modification ensures the outer surface of the roller has sufficient separation from the web being fed thereon [0073].

With respect to claim 2, Nitta teaches in Fig. 1 and 2 the roller wherein the coating is polymer based (i.e. as layer 24 is discloses as an elastic member [0043], thereby reading on polymer based).
With respect to claim 4, Nitta teaches all that is claimed in the above rejection but remains silent regarding a length of a groove in the plurality of grooves is between about 0.005 inches and about 0.010 inches after coating.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have a length of the grooves in the plurality of grooves to be between about 0.005 inches and about 0.010 inches after coating, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Such a modification ensures the outer surface of the roller has sufficient separation from the web being fed thereon [0073].

With respect to claim 5, Nitta teaches all that is claimed in the above rejection but remains silent regarding wherein a length of a land in the plurality of lands is between about 0.005 inches and about 0.010 inches after coating.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have a length of a land in the plurality of lands is between about 0.005 inches and about 0.010 inches after coating, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Such a modification ensures the outer surface of the roller has sufficient separation from the web being fed thereon [0073].

With respect to claim 6, Nitta teaches all that is claimed in the above rejection but remains silent regarding wherein a distance between centers of adjacent grooves in the plurality of grooves is between about 0.015 inches and about 0.020 inches after coating.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have a distance between centers of adjacent grooves in the plurality of grooves is between about 0.015 inches and about 0.020 inches after coating, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Such a modification ensures the outer surface of the roller has sufficient separation from the web being fed thereon [0073].

With respect to claim 7, Nitta teaches all that is claimed in the above rejection but remains silent regarding wherein a distance between centers of adjacent lands in the plurality of lands is between about 0.015 inches and about 0.020 inches after coating.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have a distance between centers of adjacent lands in the plurality of lands is between about 0.015 inches and about 0.020 inches after coating, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Such a modification ensures the outer surface of the roller has sufficient separation from the web being fed thereon [0073].

With respect to claim 8, Nitta teaches in Fig. 1 and 2 the roller wherein the cylindrical body (23) is disposed on a driving shaft (21, as shaft 21 is capable of being a driving shaft insofar as how the shaft is structurally defined).

With respect to claim 9, Nitta teaches in Fig. 1 and 2 the roller wherein the cylindrical body (23) is disposed on a driven shaft (21, as shaft 21 is capable of being a driven shaft insofar as how the shaft is structurally defined).

With respect to claim 10, Nitta teaches in Fig. 1 and 2 the roller wherein the outer diameter surface (24) has at least one circumferential flute (at least one of 33) adapted and configured to receive a contact assistance ring (note: a contact assistance ring does not appear to be part of the claimed combination of a roller but rather how the claimed flute is intended to be used.  Therefore, one of the grooves 33 is capable of receiving the intended use limitation of a ring, insofar as how the flute is structurally defined).

With respect to claim 11, Nitta teaches in Fig. 1 and 2 the roller wherein the region on the outer diameter surface (24) having the plurality of grooves (33) comprises at least one flat (i.e. a flat side surface making up of the groove 33) adjacent the at least one flute (one of 34, as 33 is adjacent the flute 34 along the axial direction of the shaft 21, as seen in Fig. 2).

With respect to claim 12, Nitta teaches in Fig. 1 and 2 the roller wherein the plurality of grooves (33) on the at least one flat (34) is centered on the at least one flat (34, as groove 33 in Fig. 2 is in between two flat portions 34, and thereby centered relative to the flat 34 in between two grooves 33).

With respect to claim 13, Nitta teaches all that is claimed in the above rejection but remains silent regarding wherein a length of a groove in the plurality of grooves is between about 0.006 inches and about 0.012 inches after coating.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have a length of a groove in the plurality of grooves is between about 0.006 inches and about 0.012 inches after coating, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Such a modification ensures the outer surface of the roller has sufficient separation from the web being fed thereon [0073].

With respect to claim 14, Nitta teaches all that is claimed in the above rejection but remains silent regarding wherein a length of a land in the plurality of lands is between about 0.006 inches and about 0.012 inches after coating.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have a length of a land in the plurality of lands is between about 0.006 inches and about 0.012 inches after coating, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Such a modification ensures the outer surface of the roller has sufficient separation from the web being fed thereon [0073].

With respect to claim 15, Nitta teaches all that is claimed in the above rejection but remains silent regarding wherein a distance between centers of adjacent grooves in the plurality of grooves is between about 0.015 inches and about 0.020 inches after coating.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have a distance between centers of adjacent grooves in the plurality of grooves is between about 0.015 inches and about 0.020 inches after coating, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Such a modification ensures the outer surface of the roller has sufficient separation from the web being fed thereon [0073].

With respect to claim 16, Nitta teaches all that is claimed in the above rejection but remains silent regarding wherein a distance between centers of adjacent lands in the plurality of lands is between about 0.015 inches and about 0.020 inches after coating.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have a distance between centers of adjacent lands in the plurality of lands is between about 0.015 inches and about 0.020 inches after coating, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Such a modification ensures the outer surface of the roller has sufficient separation from the web being fed thereon [0073].

With respect to claim 17, Nitta teaches in Fig. 1 and 2 the roller wherein the at least one flute (one of the other grooves 33 that is capable of being a flute, insofar as how a flute is structurally defined) comprises a plurality of flutes (the other grooves, other than those identified  above, are capable of being flutes 33 insofar as how the flutes and grooves have been structurally defined within the claims) on the outer diameter surface (24) of the cylindrical body (23).
With respect to claim 18, Nitta teaches in Fig. 1 and 2 the roller wherein adjacent flutes (i.e. adjacent flutes 33) in the plurality of flutes (as seen in Fig. 1) are equally spaced (as seen in Fig. 2) on a portion (i.e. the portion having the flutes) of the outer diameter surface (24) of the cylindrical body (23).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Link et al. (5,431,321) teaches a roller for feeding web having grooves defined by 14.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/             Primary Examiner, Art Unit 2853